Name: 86/158/EEC: Commission Decision of 25 March 1986 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of early ware potatoes originating in Cuba (Only the German, French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  means of agricultural production;  plant product
 Date Published: 1986-05-13

 Avis juridique important|31986D015886/158/EEC: Commission Decision of 25 March 1986 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of early ware potatoes originating in Cuba (Only the German, French and Dutch texts are authentic) Official Journal L 125 , 13/05/1986 P. 0016 - 0018*****COMMISSION DECISION of 25 March 1986 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of early ware potatoes originating in Cuba (Only the German, French and Dutch texts are authentic) (86/158/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Articles 14 (3) and 17 thereof, Having regard to the requests made by Belgium, Germany, France, Luxembourg and the Netherlands, Whereas under the provisions of Directive 77/93/EEC, potato tubers other than those officially certified as seed potatoes pursuant to other Community provisions, originating in third countries not belonging to the continent of Europe, may in principle not be introduced into the Community because of the risk of introducing exotic potato diseases unknown in the Community; Whereas, however, Article 14 (3) of the said Directive permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas the growing of early ware potatoes in Cuba from seed potatoes supplied by certain Member States has become an established practice; whereas part of the supply of early ware potatoes in the Community has been ensured by imports of such material from Cuba; Whereas information supplied by and in Cuba has shown that there are good reasons to believe that Cuba has implemented adequate health, quality and control standards in her potato production, and that at least in respect of potatoes derived from seed potatoes supplied by the Community exotic potato diseases unknown in the Community are not likely to occur; Whereas it can therefore be established, on the basis of the information available at present, that there is no risk of harmful organisms spreading, provided that certain special technical conditions are complied with; Whereas it has appeared necessary to seek confirmation through appropriate technical examination of the potato production conditions in Cuba; Whereas the requesting Member States should therefore be authorized to provide for derogations in respect of early ware potatoes originating in Cuba, under the aforementioned special technical conditions, for the forthcoming season; whereas the system will be improved or extended, depending on the results of the outstanding technical examination; Whereas the Standing Committee on Plant Health did not deliver an opinion within the time limit provided for; Whereas the Commission therefore submitted to the Council a proposal on the measures to be taken; Whereas the Council did not adopt measures within 15 days following the date on which the matter was referred to it, but did not reject the proposed measures by a simple majority, HAS ADOPTED THIS DECISION: Article 1 1. Belgium, Germany, France, Luxembourg and the Netherlands are hereby authorized to provide, under the conditions laid down in paragraph 2, for derogations from Article 4 (1), with regard to the prohibitions referred to in Part A (9a) of Annex III to Directive 77/93/EEC, for early ware potatoes originating in Cuba. 2. The following conditions shall be satisfied, without prejudice to other provisions of the aforementioned Directive: (a) The potatoes shall be potatoes for consumption of the category 'early potatoes'; (b) they shall preferably be immature potatoes, i.e. 'unsuberized' potatoes with loose skin; if they are not of this type, they shall have been treated for the suppression of their faculty of germination; (c) they shall belong to varieties the seed potatoes of which were imported into Cuba only from Member States; (d) they shall be the direct progeny of either seed potatoes officially certified in 1985 as 'basic seed' or 'certified seed' in one or more Member States having supplied Cuba, or of the progeny of such seed potatoes, officially certified in 1984, if this progeny was produced in Cuba and qualified as seed potatoes in accordance with the current rules applicable in Cuba; (e) they shall have been grown either on farms which have not grown potatoes of varieties other than those specified in (c) over the last five years, or, in the case of State farms, on land sections which are kept separate from other land were potatoes of varieties other than those specified in (c) have been grown over the last five years; (f) they shall have been handled by machinery which is reserved to them or which has been disinfected in an appropriate manner after each use for other purposes; (g) they shall not have been in store-houses where potatoes of varieties other than those specified in (c) have been stored; (h) they shall be free from soil, subject to a tolerance of 0,5 % by weight, and free from leaves and other plant debris; (i) the tolerances for tubers with defects on samples drawn in accordance with international standards shall be those applicable to the Cuban quality class 1, as specified in the Annex, up to a maximum total of 4,5 % by number of tubers for all defects and to a maximum total of 2 % by number of tubers for all defects other than potato greening, size-off types and mixing of varieties, provided that the potatoes are free of live larvas, pupas or adults of boring insects; (k) they shall be packed: - either in new bags, - or in containers which have been disinfected in an appropriate manner; (l) the official plant health certificate required pursuant to Article 12 (1) (b) of Directive 77/93/EEC shall indicate: - under the section 'Disinfestation and/or disinfection treatment' all information related to the possible treatments referred to in (b) second option and/or (k), second indent, - under the section 'Additional declaration': - name of the variety, - identification number or name of the farm where the potatoes have been grown and its location, - reference allowing the identification of the seed lot used in accordance with (d), - results of the examination for presence of potatoes with defects in accordance with (i); (m) on arrival, they shall be inspected by the importing Member State for satisfaction of the requirement specified in (i); (n) on arrival, a sample of 400 tubers shall be drawn by the importing Member State for each 50 tonnes of imported potatoes, for appropriate testing for the presence of harmful organisms. The harmful organisms concerned and the details of testing shall be determined in agreement with the plant protection organizations of the Member States. Article 2 The authorization granted in Article 1 shall expire on 30 April 1986. It shall be revoked in so far as it is established that the conditions laid down therein are not sufficient to prevent the introduction of harmful organisms or have not been complied with. Article 3 The Member States concerned shall notify the Commission and the other Member States of the provisions under which they make use of the authorizations granted in Article 1. Article 4 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the French Republic, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands. Done at Brussels, 25 March 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 362, 31. 12. 1985, p. 8. ANNEX Tolerances for tubers with defects applicable to Cuban quality class 1 (referred to in Article 1 (2) (i) of this Decision) 1.2 // // // Type of defects // % by number of tubers // // // Major defects // // Severe mechanical damage // 1,0 // Damage caused by diseases (scab) // 0,5 // Potato greening // 2,0 // Wet rot // 0 // Dry rot // 0,5 // Minor defects // // Presence of soil // 0,5 // Slight mechanical damage // 1,0 // Damage caused by insects // 1,0 // Size off-types by transverse diameter // 1,0 // Mixing of varieties // 0 // //